Exhibit 10.59

Tenant:  ClinForce, Inc.

Premises: Suite 200, 321 Norristown Road, Ambler, PA

 

LEASE




THIS LEASE ("Lease") is entered into as of the 7th day of August, 2006, between
BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
("Landlord"), and CLINFORCE, INC., a Delaware corporation with its principal
place of business at 4815 Emperor Boulevard, Durham, NC 27713 ("Tenant").




In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:




1.

PREMISES.   Landlord leases to Tenant and Tenant leases from Landlord Suite No.
200, which the parties stipulate and agree is 4,739 rentable square feet as
shown on the space plan entitled “SP1” prepared by CMA Architects dated May 17,
2006, attached hereto as Exhibit “A” (“Premises”), located at 321 Norristown
Road, Ambler, PA, 19002 (“Building”), which is a part of the project located at
Springhouse Corporate Center (“Project”).  The Premises shall be delivered to
Tenant on an “As Is” basis except as indicated in Exhibit “A”.




2.

TERM.   The Term of this Lease shall commence (the "Commencement Date") on the
date which is the earlier of (i) when Tenant, with Landlord's prior consent,
assumes possession of the Premises for its Permitted Uses, or (ii) upon
substantial completion of the improvements required to be made by Landlord, if
any under Article 1.  Substantial completion means that the initial improvements
called for by this Lease have been completed to the extent that the Premises may
be occupied by Tenant for its Permitted Use, subject only to completion of minor
finishing, adjustment of equipment, and other minor construction aspects, and
Landlord has procured a temporary or permanent certificate of occupancy
permitting the occupancy of the Premises, if required by law (hereafter,
“substantial completion”).  The estimated occupancy date shall be October 1,
2006.   The Term shall be for a period of 60 months (“Term”) ending on the last
day of the calendar month.  The Commencement Date shall be confirmed by Landlord
and Tenant by the execution of a Confirmation of Lease Term (“COLT”) in the form
attached hereto as Exhibit "B".  If Tenant fails to execute or object to the
COLT within ten (10) business days of its delivery, Landlord’s determination of
such dates shall be deemed accepted by Tenant.




3.

FIXED RENT; SECURITY DEPOSIT.




(a)

Commencing on the Commencement Date and on the first (1st) day of each month
thereafter during the Term, Tenant shall pay to Landlord without notice or
demand, and without set-off, deduction or counterclaim the monthly installment
of annual Fixed Rent as set forth below by (i) check sent to Landlord, P.O. Box
8538-363, Philadelphia, PA  19171 or (ii) wire transfer of immediately available
funds to the account at Wachovia Bank, Salem NJ account no. 2030000359075 ABA
#031201467; such transfer to be confirmed by Landlord’s accounting department
upon written request by Tenant.  All payments must include the following
information:  Building # 125 and Lease #_____.  The Lease # will be provided to
Tenant in the Confirmation of Lease Term.  Fixed Rent and all other sums due
from Tenant under this Lease shall collectively be defined as “Rent”.




LEASE YEAR

 

PER R.S.F.

 

INSTALLMENTS

 

FIXED RENT

 

 

 

 

 

 

 

Months 1-12

   

$18.50

 

$7,305.96

 

$87,671.50

 

 

 

 

 

 

 

Months 13-24

   

$19.00

 

$7,503.42

 

$90,041.00

 

 

 

 

 

 

 

Months 25-36

 

$19.50

 

$7,700.88

 

$92,410.50

 

 

 

 

 

 

 

Months 37-48

 

$20.00

 

$7,898.33

 

$94,780.00

 

 

 

 

 

 

 

Months 49-60

 

$20.50

 

$8,095.79

 

$97,149.50







(b)

Tenant shall pay the first full month's installment of Fixed Rent (or such
initial partial month) and the Security Deposit (as defined below) by two
separate checks upon the Tenant’s execution of this Lease.  If any amount due
from Tenant is not paid to Landlord when due, Tenant shall also pay as
Additional Rent (as defined in Article 4 hereof) a late fee of five (5%) percent
of the total payment then due.  The late fee shall accrue on the initial date of
a payment’s due date, irrespective of any grace period granted hereunder. Tenant
shall be required to pay a security deposit of $7,305.96 under this Lease (the
"Security Deposit"), as security for the prompt and complete performance by
Tenant of every provision of this Lease.  No interest shall be paid to Tenant on
the Security Deposit.  If Tenant fails to perform any of its obligations
hereunder, Landlord may use, apply or retain the whole or any part of the
Security Deposit for the payment of (i) any rent or other sums of money which
Tenant may not have paid when due, (ii) any sum expended by Landlord in
accordance with the provisions of this Lease, and/or (iii) any sum which
Landlord may expend or be required to expend by reason of Tenant's default.  The
use of the Security Deposit by Landlord shall not prevent Landlord from
exercising any other remedy provided by this Lease or by law and shall not
operate as either liquidated damages or as a limitation on any recovery to which
Landlord may








1







--------------------------------------------------------------------------------

otherwise be entitled.  If any portion of the Security Deposit is used, applied
or retained by Landlord, Tenant agrees, within five (5) days after the written
demand therefor is made by Landlord, to deposit cash with the Landlord in an
amount sufficient to restore the Security Deposit to its original amount.  In
addition to the foregoing, if Tenant defaults (irrespective of the fact that
Tenant cured such default) more than once in its performance of a monetary
obligation and such monetary defaults aggregate in excess of   $21,917.88 under
this Lease, Landlord may require Tenant to increase the Security Deposit to the
greater of twice the (i) Fixed Rent then paid monthly, or (ii) the initial
amount of the Security Deposit.  If Tenant shall fully comply with all of the
provisions of this Lease, the Security Deposit, or any balance thereof, shall be
returned to Tenant within a reasonable time after the later of expiration of the
Term or Tenant’s surrender of the Premises as required hereunder.  Upon the
return of the Security Deposit to the original Tenant hereunder, or the
remaining balance thereof, Landlord shall be completely relieved of liability
with respect to the Security Deposit. In the event of a transfer of the
Building, Landlord shall have the right to transfer the Security Deposit and
Landlord shall thereupon be released by Tenant from all liability for the return
of such Security Deposit.  Upon the assumption of such Security Deposit by the
transferee, Tenant agrees to look solely to the new landlord for the return of
said Security Deposit.




4.

ADDITIONAL RENT. Commencing on the Commencement Date, and in each calendar year
thereafter during the Term, Tenant shall pay in advance on a monthly basis to
Landlord, Tenant’s Share of the “Recognized Expenses”, without deduction,
counterclaim or setoff, to the extent such Recognized Expenses exceed the
Recognized Expenses in calendar year 2006 (“Base Year”).  Tenant’s Share is
7.90%, which is 4,739/59,994 which Share may increase or decrease as the
Building size increases or decreases.  Recognized Expenses are (i) all
reasonable operating costs and expenses related to the maintenance, operation
and repair of the Project incurred by Landlord, including but not limited to
management fee not to exceed five (5%) percent of Rent; common area electric;
and capital expenditures and capital repairs and replacements shall be included
as operating expenses solely to the extent of the amortized costs of same over
the useful life of the improvement in accordance with generally accepted
accounting principles; (ii) all insurance premiums payable by Landlord for
insurance with respect to the Project and (iii) Taxes payable on the Project.
 Each of the Recognized Expenses shall for all purposes be treated and
considered as Additional Rent. Tenant shall pay, in monthly installments in
advance, on account of Tenant's Share of Recognized Expenses, the estimated
amount of the increase of such Recognized Expenses for such year in excess of
the Base Year as determined by Landlord in its reasonable discretion.  Prior to
the end of the calendar year in which the Lease commences and thereafter for
each successive calendar year (each, a "Lease Year"), or part thereof, Landlord
shall send to Tenant a statement of projected increases in Recognized Expenses
in excess of the Base Year and shall indicate what Tenant's Share of Recognized
Expenses shall be.  The Base Year shall be adjusted to exclude from the Base
Year "extraordinary items" incurred in such calendar year.  For purposes or this
subparagraph, extraordinary items shall mean either (X) cost increases over the
prior calendar year of eleven and one quarter percent (11.25%) or more, or (Y)
items which increase Landlord’s total expenses and such items have not been
included in the determination of expenses by the Landlord (or the Landlord’s
predecessor in interest) for the prior three years of operating the Building.
 As soon as administratively available, Landlord shall send to Tenant a
statement of actual for Recognized Expenses for the prior Lease Year showing the
Share due from Tenant.  In the event the amount prepaid by Tenant exceeds the
amount that was actually due then Landlord shall issue a credit to Tenant in an
amount equal to the over charge, which credit Tenant may apply to future
payments on account of Recognized Expenses until Tenant has been fully credited
with the over charge.  If the credit due to Tenant is more than the aggregate
total of future rental payments, Landlord shall pay to Tenant the difference
between the credits in such aggregate total.  In the event Landlord has
undercharged Tenant, then Landlord shall send Tenant an invoice with the
additional amount due, which amount shall be paid in full by Tenant within
thirty (30) days of receipt.   Notwithstanding anything in this Lease to the
contrary, Controllable Expenses in any Lease Year shall not increase by more
than four percent (4%) over the prior Lease Year’s Controllable Expenses.
 “Controllable Expenses” shall mean all Operating Expenses except Taxes,
utilities, janitorial and snow and ice removal.




5.

ELECTRICITY CHARGES.  Landlord   shall not be liable for any interruption to any
utility service for any reason unless caused by the gross negligence or willful
misconduct of Landlord.  Tenant shall pay to Landlord, as Additional Rent,
within fifteen (15) business days of receipt of Landlord's billing statement
therefor, all charges incurred by Landlord for electricity, such charges to be
based upon Tenant's consumption, as measured by Landlord's submeter for the
Premises.  Landlord, during the hours of 8:00 A.M. to 6:00 P.M. on weekdays and
on Saturdays from 8:00 A.M. to 1:00 P.M. (“Working Hours”), excluding legal
holidays, shall furnish the Premises with heat and air-conditioning in the
respective seasons, and provide the Premises with electricity for lighting and
usual office equipment.  




6.

SIGNS; USE OF PREMISES AND COMMON AREAS.  Landlord shall provide the original
Tenant hereinabove named with standard identification signage on all Building
directories and at the entrance to the Premises.  No other signs shall be
placed, erected or maintained by Tenant at any place upon the Premises, Building
or Project.  Tenant’s use of the Premises shall be limited to general office use
and storage incidental thereto (“Permitted Use”).   The Permitted Use shall be
subject to all applicable laws and governmental rules and regulations and to all
reasonable requirements of the insurers of the Building Tenant shall not install
in or for the Premises, any equipment which requires more electric current than
is standard.  Tenant shall have the right, non-exclusive and in common with
others, to use (i) the exterior paved driveways and walkways of the Building for
vehicular and pedestrian access to the Building, (ii) the internal common area,
including elevators and (iii) the designated parking areas of the Project for
the parking of automobiles of Tenant and its employees and business visitors;
provided Landlord shall have the right in its sole discretion and from time to
time, to construct, maintain, operate, repair, close, limit, take out of
service, alter, change and modify all or any part of the common areas of the
Project, including without limitation, reasonably restrict or limit Tenant's
utilization of the parking areas in the event the same








2







--------------------------------------------------------------------------------

become overburdened and in such case to equitably allocate on proportionate
basis or assign parking spaces among Tenant and the other tenants of the
Building.




7.

ENVIRONMENTAL MATTERS.  Tenant shall not generate, manufacture, refine,
transport, treat, store, handle, dispose, bring or otherwise cause to be brought
or permit any of its agents, employees, contractors or invitees to bring in, on
or about any part of the Premises, Building or Project, any hazardous substance
or hazardous waste in violation of applicable law.




8.

TENANT'S ALTERATIONS.  Tenant will not cut or drill into or secure any fixture,
apparatus or equipment or make alterations, improvements or physical additions
(collectively, "Alterations") of any kind to any part of the Premises without
first obtaining the written consent of Landlord, such consent not to be
unreasonably withheld. Notwithstanding anything in this Lease to the contrary,
all furniture, movable trade fixtures and equipment (including telephone,
security and communication equipment system wiring and cabling) installed by or
for Tenant, its assignees or sublessees shall be removed by Tenant at the
termination of this Lease.




9.

ASSIGNMENT AND SUBLETTING.

a.

Tenant shall not, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, assign this Lease or any interest herein or
sublet the Premises or any part thereof.  Any of the foregoing acts without such
consent shall be void.   If at any time during the Term Tenant desires to assign
this Lease or sublet all or any part of the Premises, Tenant shall give notice
to Landlord of such desire, including the name, address and contact party for
the proposed assignee or subtenant, the effective date of the proposed
assignment or sublease (including the proposed occupancy date by the proposed
assignee or sublessee), and in the instance of a proposed sublease, the square
footage to be subleased, a floor plan professionally drawn to scale depicting
the proposed sublease area,  and a statement of the duration of the proposed
sublease (which shall in any and all events expire by its terms prior to the
scheduled expiration of this Lease, and immediately upon the sooner termination
hereof).   Landlord may, at its option, exercisable by notice given to Tenant
within forty-five (45) days next following Landlord’s receipt of Tenant’s
notice, elect to recapture the Premises if Tenant is proposing to sublet or
terminate this Lease in the event of an assignment. Regardless of Landlord's
consent, no subletting or assignment shall release Tenant of Tenant's obligation
or alter the primary liability of Tenant to pay the Rent and to perform all
other obligations to be performed by Tenant hereunder for the remainder of the
then current Lease Term.  

b.

The parties agree that if shall not be unreasonable for Landlord to withhold its
consent to any assignment or sublease if: (i) the proposed assignee or sublessee
shall have a net worth which is not acceptable to Landlord in Landlord’s
reasonable discretion; (ii) the proposed assignee or sublessee shall have no
reliable credit history or an unfavorable credit history, or other reasonable
evidence exists that the proposed assignee or sublessee will experience
difficulty in satisfying its financial or other obligations under this Lease;
 (iii) the proposed assignee of sublessee, in Landlord’s reasonable opinion, is
not reputable and of good character; (iv) the portion of the Premises requested
to be subleased renders the balance of the Premises unleasable as a separate
area; (v) Tenant is proposing a sublease at a rental or subrental rate which is
less than the then fair market rental rate for the portion of the Premises being
subleased or assigned, or Tenant is proposing to assign or sublease to an
existing tenant of the Building or another property owned by Landlord or by its
partners, or to another prospect with whom Landlord or its partners, or their
affiliates are then negotiating; (vi) the proposed assignee or sublessee will
cause Landlord’s existing parking facilities to be reasonably inadequate, or in
violation of code requirements, or require Landlord to increase the parking area
or the number of parking spaces to meet code requirements, or the nature of such
party’s business shall reasonably require more than four (4) parking spaces per
1,000 rentable square feet of floor space, or (vii) the nature of such party’s
proposed business operation would or might reasonably permit or require the use
of the Premises in a manner inconsistent with the “Permitted Use” specified
herein, would or might reasonably otherwise be in conflict with express
provisions of this Lease,  would or might reasonably violate the terms of  any
other lease for the Building, or would, in Landlord’s reasonable judgement,
otherwise be incompatible with other tenancies in the Building.




10.

LANDLORD'S RIGHT OF ENTRY.  Landlord and persons authorized by Landlord may
enter the Premises at all reasonable times upon reasonable advance notice (or
any time without notice in the case of an emergency).  Landlord shall not be
liable for inconvenience to or disturbance of Tenant by reason of any such
entry; provided, however, that in the case of repairs or work, such shall be
done, so far as practicable, so as to not unreasonably interfere with Tenant's
use of the Premises.  




11.

REPAIRS AND MAINTENANCE. Except as specifically otherwise provided in
subparagraphs (b) and (c) of this Article, Tenant, at its sole cost and expense,
shall keep and maintain the Premises in good order and condition, free of
rubbish, and shall promptly make all non-structural repairs necessary to keep
and maintain such good order and condition.  Tenant shall have the option of
replacing lights, ballasts, tubes, ceiling tiles, outlets and similar equipment
itself or it shall have the ability to advise Landlord of Tenant's desire to
have Landlord make such repairs.  If requested by Tenant, Landlord shall make
such repairs to the Premises within a reasonable time of notice to Landlord and
shall charge Tenant for such services at Landlord's standard rate (such rate to
be competitive with the market rate for such services).  When used in this
Article 11, the term "repairs" shall include replacements and renewals when
necessary.  All repairs made by Tenant shall utilize materials and equipment
which are at least








3







--------------------------------------------------------------------------------

equal in quality and usefulness to those originally used in constructing the
Building and the Premises.   Landlord shall provide the janitorial services for
the Premises set forth on Exhibit “C”.  Tenant shall not use or permit the use
of any portion of the Premises for outdoor storage.   Landlord shall maintain
all HVAC systems serving the Building and the Premises.  Tenant's allocated
share of Landlord's cost for HVAC service, maintenance and repairs shall be
included as a portion of Recognized Expenses.




(b)

Landlord, throughout the Term of this Lease and at Landlord's sole cost and
expenses, shall make all necessary repairs to the footings and foundations and
the structural steel columns and girders forming a part of the Premises and the
HVAC, plumbing and electric systems serving the Premises.  Tenant shall pay
Tenant’s Allocated Share of the cost of all work to be performed by Landlord
pursuant to this Article 11 as Additional Rent as provided in Article 4 hereof.




(c)

Landlord, throughout the Term of this Lease, shall make all necessary repairs to
the Building outside of the Premises and the common areas, including the roof,
walls, exterior portions of the Premises and the Building, utility lines,
equipment and other utility facilities in the Building, which serve more than
one tenant of the Building, and to any driveways, sidewalks, curbs, loading,
parking and landscaped areas, and other exterior improvements for the Building;
provided, however, that Landlord shall have no responsibility to make any
repairs unless and until Landlord receives written notice of the need for such
repair. Tenant shall pay its Allocated Share of the cost of all repairs to be
performed by Landlord pursuant to this Article 11(c) as Additional Rent as
provided, in Article 4 hereof.




(d)

Landlord shall keep and maintain all common areas appurtenant to the Building
and any sidewalks, parking areas, curbs and access ways adjoining the Property
in a clean and orderly condition, free of accumulation of dirt, rubbish, snow
and ice, and shall keep and maintain all landscaped areas in a neat and orderly
condition.  Tenant shall pay its Allocated Share of the cost of all work to be
performed by Landlord pursuant to this Paragraph (d) as Additional Rent as
provided in Article 4 hereof.




(e)

Notwithstanding anything herein to the contrary, repairs to the Premises,
Building or Project and its appurtenant common areas made necessary by a
negligent or willful act or omission of Tenant or any employee, agent,
contractor, or invitee of Tenant shall be made at the sole cost and expense of
Tenant.




12.

INSURANCE; SUBROGATION RIGHTS.  Tenant shall obtain and keep in force at all
times during the term hereof, at its own expense, commercial general liability
insurance including contractual liability and personal injury liability and all
similar coverage, with combined single limits of $3,000,000.00 on account of
bodily injury to or death of one or more persons as the result of any one
accident or disaster and on account of damage to property, or in such other
amounts as Landlord may from time to time require.  Tenant shall also require
its movers to procure and deliver to Landlord a certificate of insurance naming
Landlord as an additional insured.  Tenant shall, at its sole cost and expense,
maintain in full force and effect on all Tenant's trade fixtures, equipment and
personal property on the Premises, a policy of "special form" property insurance
covering the full replacement value of such property.   All liability insurance
required hereunder shall not be subject to cancellation without at least thirty
(30) days prior notice to all insureds, and shall name Tenant as insured and
Landlord and Brandywine Realty Trust as additional insureds, and, if requested
by Landlord, shall also name as an additional insured any mortgagee or holder of
any mortgage which may be or become a lien upon any part of the Premises.  Prior
to the commencement of the Term, Tenant shall provide Landlord with certificates
which evidence that the coverages required have been obtained for the policy
periods.  Tenant shall also furnish to Landlord throughout the Term replacement
certificates at least thirty (30) days prior to the expiration dates of the then
current policy or policies.  All the insurance required under this Lease shall
be issued by insurance companies authorized to do business in the Commonwealth
of Pennsylvania with a financial rating of at least an A-X as rated in the most
recent edition of Best's Insurance Reports and in business for the past five
years.  The limit of any such insurance shall not limit the liability of Tenant
hereunder.  If Tenant fails to maintain such insurance, Landlord may, but is not
required to, procure and maintain the same, at Tenant's expense to be reimbursed
by Tenant as Additional Rent within ten (10) days of written demand.  Any
deductible under such insurance policy in excess of Twenty Five Thousand
($25,000) must be approved by Landlord in writing prior to issuance of such
policy.  Tenant shall not self-insure without Landlord’s prior written consent.
 Each party hereto, and anyone claiming through or under them by way of
subrogation, waives and releases any cause of action it might have against the
other party and Brandywine Realty Trust and their respective employees,
officers, members, partners, trustees and agents, on account of any loss or
damage that is insured against under any insurance policy required to be
obtained hereunder.  Each party agrees that it will use its best efforts to
cause its insurance carrier to endorse all applicable policies waiving the
carrier's right of recovery under subrogation or otherwise against the other
party.




13.

INDEMNIFICATION.  Tenant shall defend, indemnify and hold harmless Landlord,
Brandywine Realty Trust and their respective employees and agents from and
against any and all third-party claims, actions, damages, liability and expense
(including all reasonable attorney’s fees, expenses and liabilities incurred in
defense of any such claim or any action or proceeding brought thereon) arising
from any activity, work or things done, permitted or suffered by Tenant or its
agents, licensees or invitees in or about the Premises, the Building or the
Project contrary to the requirements of this Lease, and any negligence or
willful act of Tenant or any of Tenant's agents, contractors, employees or
invitees.  Without limiting the generality of the foregoing, Tenant’s
obligations shall include any case in which Landlord or Brandywine Realty Trust
shall be made a party to any litigation








4







--------------------------------------------------------------------------------

commenced by or against Tenant, its agents, subtenants, licensees,
concessionaires, contractors, customers or employees, in which case Tenant shall
defend, indemnify and hold harmless Landlord and Brandywine Realty Trust and
shall pay all costs, expenses and reasonable attorney's fees incurred or paid by
Landlord and Brandywine Realty Trust in connection with such litigation, after
notice to Tenant and Tenant's refusal to defend such litigation, and upon notice
from Landlord shall defend the same at Tenant's expense by counsel satisfactory
to Landlord.




14.

FIRE DAMAGE.  If (i) the casualty damage is of a nature or extent that, in
Landlord's reasonable judgment, the repair and restoration work would require
more than two hundred ten (210)  consecutive days to complete after the casualty
(assuming normal work crews not engaged in overtime), or (ii) more than thirty
(30%) percent of the total area of the Building is extensively damaged, or (iii)
the casualty occurs in the last Lease Year of the Term and Tenant has not
exercised a renewal right or (iv) insurance proceeds are unavailable or
insufficient, either party shall have the right to terminate this Lease and all
the unaccrued obligations of the parties hereto, by sending written notice of
such termination to the other within thirty (30) days of the date of casualty.
 Such notice is to specify a termination date no less than fifteen (15) days
after its transmission.  In the event of damage or destruction to the Premises
or any part thereof as set forth in subsections (i), (ii) or (iii) above and
neither party has terminated this Lease, Tenant's obligation to pay Fixed Rent
and Additional Rent shall be equitably adjusted or abated for such time as the
Premises is not capable of being used by Tenant for its Permitted Use.




15.

SUBORDINATION; RIGHTS OF MORTGAGEE.  This Lease shall be subordinate at all
times to the lien of any mortgages now or hereafter placed upon the Premises,
Building and/or Project and land of which they are a part without the necessity
of any further instrument or act on the part of Tenant to effectuate such
subordination.  Tenant further agrees to execute and deliver within ten (10) day
of demand such further instrument evidencing such subordination and attornment
as shall be reasonably required by any mortgagee.  If Landlord shall be or is
alleged to be in default of any of its obligations owing to Tenant under this
Lease, Tenant shall give to the holder of any mortgage (the "Mortgagee") now or
hereafter placed upon the Premises, Building and/or Project, notice by overnight
mail of any such default which Tenant shall have served upon Landlord.  Tenant
shall not be entitled to exercise any right or remedy as there may be because of
any default by Landlord without having given such notice to the Mortgagee.  If
Landlord shall fail to cure such default, the Mortgagee shall have forty-five
(45) additional days within which to cure such default.




16.

CONDEMNATION.  If in Landlord’s reasonable judgement a taking renders the
Building unsuitable at Landlord’s option, this Lease shall, at either party's
option, terminate as of the date title to the condemned real estate vests in the
condemnor, and the Rent herein reserved shall be apportioned and paid in full by
Tenant to Landlord to that date and all rent prepaid for period beyond that date
shall forthwith be repaid by Landlord to Tenant and neither party shall
thereafter have any liability hereunder.  If this Lease is not terminated after
any such taking or condemnation, the Fixed Rent and the Additional Rent shall be
equitably reduced in proportion to the area of the Premises which has been taken
for the balance of the Term.  Tenant shall have the right to make a claim
against the condemnor for moving expenses and business dislocation damages to
the extent that such claim does not reduce the sums otherwise payable by the
condemnor to Landlord.




17.

ESTOPPEL CERTIFICATE.  Each party agrees at any time and from time to time,
within ten (10) days after the other party's written request, to execute and
deliver to the other party a written instrument in recordable form certifying
all information reasonably requested.




18.

DEFAULT.  If: Tenant fails to pay any installment of Rent when due; provided,
however, Landlord shall provide written notice of the failure to pay such Rent
and Tenant shall have a three (3) business day grace period from its receipt of
such Landlord’s notice within which to pay such Rent without creating a default
hereunder.  The late fee set forth in Article 3 hereof shall be due on the first
day after such payment is due irrespective of the foregoing notice and grace
period; Tenant "vacates" the Premises   (other than in the case of a permitted
subletting or assignment) or permits the same to be unoccupied; Tenant fails to
bond over a construction or mechanics lien within ten (10) days of demand;
Tenant fails to observe or perform any of Tenant's other non-monetary agreements
or obligations herein contained within ten (10) days after written notice
specifying the default, or the expiration of such additional time period as is
reasonably necessary to cure such default, provided Tenant immediately commences
and thereafter proceeds with all due diligence and in good faith to cure such
default; then, in any such event, an “Event of Default” shall be deemed to exist
and Tenant shall be in default hereunder.




If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, including the right to terminate the Lease, the rights and
remedies set forth herein, which may be exercised upon or at any time following
the occurrence of an Event of Default. 1. Acceleration of Rent.  By notice to
Tenant, Landlord shall have the right to accelerate all Rent and all expense due
hereunder and otherwise payable in installments over the remainder of the Term;
and the amount of accelerated rent to the termination date, without further
notice or demand for payment, shall be due and payable by Tenant within five (5)
days after Landlord has so notified Tenant, such amount collected from Tenant
shall be discounted to present value using an interest rate of six percent (6%)
per annum.  Additional Rent which has not








5







--------------------------------------------------------------------------------

been included, in whole or in part, in accelerated rent, shall be due and
payable by Tenant during the remainder of the Term, in the amounts and at the
times otherwise provided for in this Lease. 2.  Landlord’s Damages.   The
damages which Landlord shall be entitled to recover from Tenant shall be the sum
of: (i) all Fixed Rent and Additional Rent accrued and unpaid as of the
termination date; and (ii)(a) all reasonable costs and expenses incurred by
Landlord in recovering possession of the Premises, including legal fees, and
removal and storage of Tenant's property, (ii)(b) the reasonable costs and
expenses of restoring the Premises to the condition in which the same were to
have been surrendered by Tenant as of the expiration of the Term, and (ii)(c)
the costs of reletting commissions; and (iii)all Fixed Rent and Additional Rent
otherwise payable by Tenant over the remainder of the Term as reduced to present
value and all consequential damages relating to Tenant’s breach of this Lease.
Less deducting from the total determined under subsections (i), (ii) and (iii)
above, all Rent which Landlord receives from other tenant(s) by reason of the
leasing of the Premises during any period falling within the otherwise remainder
of the Term.  3. Landlord’s Right to Cure.  Without limiting the generality of
the foregoing, if Tenant shall fail to perform any of its obligations hereunder,
Landlord may, in addition to any other rights it may have in law or in equity,
cure such default on behalf of Tenant, and Tenant shall reimburse Landlord upon
demand for any sums paid or costs incurred by Landlord in curing such default,
including reasonable attorneys' fees and other legal expenses, together with
interest at a rate of twelve (12%) percent (“Default Rate”) from the dates of
Landlord's incurring of costs or expenses.  4. Interest on Damage Amounts.  Any
sums payable by Tenant hereunder, which are not paid after the same shall be
due, shall bear interest at the Default Rate.  5. No Waiver by Landlord.  No
delay or forbearance by Landlord in exercising any right or remedy hereunder, or
Landlord's undertaking or performing any act or matter which is not expressly
required to be undertaken by Landlord shall be construed, respectively, to be a
waiver of Landlord's rights or to represent any agreement by Landlord to
undertake or perform such act or matter thereafter.  Waiver by Landlord of any
breach by Tenant of any covenant or condition herein contained (which waiver
shall be effective only if so expressed in writing by Landlord) or failure by
Landlord to exercise any right or remedy in respect of any such breach shall not
constitute a waiver or relinquishment for the future of Landlord's right to have
any such covenant or condition duly performed or observed by Tenant, or of
Landlord's rights arising because of any subsequent breach of any such covenant
or condition nor bar any right or remedy of Landlord in respect of such breach
or any subsequent breach.




In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:  TENANT HEREBY EMPOWERS ANY PROTHONOTARY, CLERK OF COURT OR ATTORNEY
OF ANY COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND ALL ACTIONS WHICH MAY BE
BROUGHT FOR ANY RENT, OR ANY CHARGES HEREBY RESERVED OR DESIGNATED AS RENT OR
ANY OTHER SUM PAYABLE BY TENANT TO LANDLORD UNDER OR BY REASON OF THIS LEASE,
INCLUDING, WITHOUT LIMITATION, ANY SUM PAYABLE HEREUNDER, AND TO SIGN FOR TENANT
AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN ACTION OR ACTIONS FOR THE
RECOVERY OF SAID RENT, CHARGES AND OTHER SUMS, AND IN SAID SUIT OR IN SAID
ACTION OR ACTIONS TO CONFESS JUDGMENT AGAINST TENANT FOR ALL OR ANY PART OF THE
RENT SPECIFIED IN THIS LEASE AND THEN UNPAID INCLUDING, AT LANDLORD'S OPTION,
THE RENT FOR THE ENTIRE UNEXPIRED BALANCE OF THE TERM OF THIS LEASE, AND ALL OR
ANY PART OF ANY OTHER OF SAID CHARGES OR SUMS, AND FOR INTEREST AND COSTS
TOGETHER WITH REASONABLE ATTORNEY'S FEES OF 5%.  SUCH AUTHORITY SHALL NOT BE
EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID
FROM TIME TO TIME AS OFTEN AS ANY OF SAID RENT OR SUCH OTHER SUMS, CHARGES,
PAYMENTS, COSTS AND EXPENSES SHALL FALL DUE OR BE IN ARREARS, AND SUCH POWERS
MAY BE EXERCISED AS WELL AFTER THE EXPIRATION OF THE TERM OR DURING ANY
EXTENSION OR RENEWAL OF THIS LEASE.




WHEN THIS LEASE OR TENANT'S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.




In any action to confess judgment in ejectment or for rent in arrears, Landlord
shall first cause to be filed in such action an affidavit made by it or someone
acting for it setting forth the facts necessary to authorize the entry of
judgment, of which facts such affidavit shall be conclusive evidence, and if a
true copy of this Lease (and of the truth of the copy such affidavit shall be
sufficient evidence) be filed in such action, it shall not be necessary to file
the original as a warrant of attorney, any rule of Court, custom or practice to
the contrary notwithstanding.




                    TS           (INITIAL).  TENANT WAIVER.  TENANT SPECIFICALLY
ACKNOWLEDGES








6







--------------------------------------------------------------------------------

THAT TENANT HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE
PROCESS RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE
FOREGOING PARAGRAPHS REGARDING CONFESSION OF JUDGMENT.  TENANT FURTHER
SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE
REMEDIES INCLUDING OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND
ALSO OBTAINING A MONEY JUDGMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND
EXECUTING UPON SUCH JUDGMENT.  IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH
HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY
CONSIDERATION WHICH LANDLORD RECEIVES FOR THE LEASED PREMISES IN MITIGATION OF
ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY.  FURTHERMORE, TENANT
SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND LANDLORD'S COUNSEL FOR
VIOLATION OF TENANT'S CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS
CONFESSED PURSUANT TO THIS LEASE.




19.

SURRENDER.  Tenant shall, at the expiration of the Term, promptly quit and
surrender the Premises in good order and condition and in conformity with the
applicable provisions of this Lease.  Tenant shall have no right to hold over
beyond the expiration of the Term and in the event Tenant fails to deliver
possession of the Premises as herein provided, Tenant’s occupancy shall not be
construed to effect or constitute anything other than a tenancy at sufferance.
 During any period of occupancy beyond the expiration of the Term the amount of
rent owed to Landlord by Tenant shall automatically extend, at Landlord’s
option, for an additional month or year at two hundred percent (200%), the sum
of the Rent as those sums are at that time calculated under the provisions of
the Lease.  The acceptance of rent by Landlord or the failure or delay of
Landlord in notifying or evicting Tenant following the expiration or sooner
termination of the Term shall not create any tenancy rights in Tenant and any
such payments by Tenant may be applied by Landlord against its costs and
expenses, including attorney's fees, incurred by Landlord as a result of such
holdover.   




20.

RULES AND REGULATIONS.  At all times during the Term, Tenant, its employees,
agents, invitees and licenses shall comply with all rules and regulations
specified on Exhibit "D" attached hereto and made a part hereof, together with
all reasonable rules and regulations as Landlord may from time to time
promulgate provided they do not materially increase the financial burdens of
Tenant or take away any rights specifically provided to Tenant in this Lease.
  In the event of an inconsistency between the rules and regulations and this
Lease, the provisions of this Lease shall control.




21.

GOVERNMENTAL REGULATIONS.  Tenant shall, in the use and occupancy of the
Premises and the conduct of Tenant's business or profession therein, at all
times comply with all applicable laws, ordinances, orders, notices, rules and
regulations of the federal, state and municipal governments. Landlord shall be
responsible for compliance with Title III of the Americans with Disabilities Act
of l990, 42 U.S.C. §12181 et seq. and its regulations, (collectively, the "ADA")
(i) as to the design and construction of exterior and interior common areas
(e.g. sidewalks and parking areas) and (ii) with respect to the initial design
and construction by Landlord.  Except as set forth above in the initial sentence
hereto, Tenant shall be responsible for compliance with the ADA in all other
respects concerning the use and occupancy of the Premises, which compliance
shall include, without limitation (i) provision for full and equal enjoyment of
the goods, services, facilities, privileges, advantages or accommodations of the
Premises as contemplated by and to the extent required by the ADA, (ii)
compliance relating to requirements under the ADA or amendments thereto arising
after the date of this Lease and (iii) compliance relating to the design,
layout, renovation, redecorating, refurbishment, alteration, or improvement to
the Premises made or requested by Tenant at any time following completion of the
Landlord's Work.




22.

NOTICES.  Wherever a notice is required, notice shall be deemed to have been
duly given if in writing and either: (i) personally served; (ii) delivered by
pre-paid nationally recognized overnight courier service; (iii) forwarded by
Registered or Certified mail, return receipt requested, postage prepaid; (iv)
facsimile with a copy mailed by first class U.S. mail or (v) e-mailed with
evidence of receipt and delivery of a copy of the notice by first class mail; in
all such cases addressed to the parties at the following addresses:

Tenant:

ClinForce, Inc.

 

 

 

4815 Emperor Blvd.

 

 

 

Durham, NC 27713

 

 

 

Attn:  Maria Phillips

 

 

 

Fax No:

 

 

 

E-Mail:

 

 

 

 

 

 

Landlord:

Brandywine Operating Partnership, L.P.

 

Brandywine Realty Trust

 

555 East Lancaster Ave., Suite 100

 

555 East Lancaster Ave., Suite 100

 

Radnor, PA 19087

 

Radnor, PA 19087

 

Attn: Phil Schenkel, Vice President

 

Attn:  Brad A. Molotsky, General Counsel

 

Fax No.: 610-325-5622

 

 

 

E-Mail: phil.schenkel@brandywinerealty.com

 

E-Mail: brad.molotsky@brandywinerealty.com











7







--------------------------------------------------------------------------------

  Each such notice shall be deemed to have been given to or served upon the
party to which addressed on the date the same is delivered or delivery is
refused.




23.

BROKERS.  Landlord and Tenant each represents and warrants to the other that
such party has had no dealings, negotiations or consultations with respect to
the Premises or this transaction with any broker or finder other than CRESA
Partners.  Each party shall indemnify and hold the other harmless from and
against all liability, cost and expense, including attorney's fees and court
costs, arising out of any misrepresentation or breach of warranty under this
Article.




24.

LANDLORD'S LIABILITY.   Landlord's obligations hereunder shall be binding upon
Landlord only for the period of time that Landlord is in ownership of the
Building; and, upon termination of that ownership, Tenant, except as to any
obligations which are then due and owing, shall look solely to Landlord's
successor in interest in the Building for the satisfaction of each and every
obligation of Landlord hereunder.  Landlord shall have no personal liability
under any of the terms, conditions or covenants of this Lease and Tenant shall
look solely to the equity of Landlord in the Building for the satisfaction of
any claim, remedy or cause of action accruing to Tenant as a result of the
breach of any section of this Lease by Landlord.  In addition to the foregoing,
no recourse shall be had for an obligation of Landlord hereunder, or for any
claim based thereon or otherwise in respect thereof, against any past, present
or future trustee, member, partner, shareholder, officer, director, partner,
agent or employee of Landlord, whether by virtue of any statute or rule of law,
or by the enforcement of any assessment or penalty or otherwise, all such other
liability being expressly waived and released by Tenant with respect to the
above-named individuals and entities.




25.

RELOCATION.  Landlord, at its sole expense, on at least sixty (60) days’ prior
written notice to Tenant, may require Tenant to move from the Premises to
another suite of substantially comparable size and decor in the Building or in
the Project.  In the event of any such relocation, Landlord shall pay all the
expenses of preparing and decorating the new premises so that they will be
substantially similar to the Premises, shall  pay the expenses of moving
Tenant’s furniture and equipment to the new premises, shall pay for data wiring
to the new premises and  shall replenish office supplies and marketing materials
up to a maximum of $2,000  rendered obsolete by an address change.




26.

MISCELLANEOUS PROVISIONS.  (a) Successors.  The respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns; provided, however, that no rights
shall inure to the benefit of any successors or assigns of Tenant unless
Landlord's written consent for the transfer to such successor and/or assignee
has first been obtained as provided in Article 9 hereof; (b) Governing Law.
 This Lease shall be construed, governed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to principles relating
to conflicts of law; (c) Entire Agreement.  This Lease, including the Exhibits
and any Riders hereto, supersedes any prior discussions, proposals, negotiations
and discussions between the parties and the Lease contains all the agreements,
conditions, understandings, representations and warranties made between the
parties hereto with respect to the subject matter hereof, and may not be
modified orally or in any manner other than by an agreement in writing signed by
both parties hereto or their respective successors in interest.  Without in any
way limiting the generality of the foregoing, this Lease can only be extended
pursuant to the terms hereof, with the due exercise of an option (if any)
contained herein pursuant to a written agreement signed by both Landlord and
Tenant specifically extending the term.  No negotiations, correspondence by
Landlord or offers to extend the term shall be deemed an extension of the
termination date for any period whatsoever; (d) Time of the Essence.  TIME IS OF
THE ESSENCE IN ALL PROVISIONS OF THIS LEASE, INCLUDING ALL NOTICE PROVISIONS TO
BE PERFORMED BY OR ON BEHALF OF TENANT; (e) Accord and Satisfaction.  No payment
by Tenant or receipt by Landlord of a lesser amount than any payment of Fixed
Rent or Additional Rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated Fixed Rent or Additional Rent due and payable
hereunder, nor shall any endorsement or statement or any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction.
 Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Rent or pursue any other right or remedy provided
for in this Lease, at law or in equity; (f) Guaranty.  In order to induce
Landlord to execute this Lease, Tenant agrees that Landlord may, at its option,
at the time of the execution of this Lease or at any time during the Term,
require a guaranty of the obligations of the Tenant hereunder by a person, firm,
corporation, or other entity other than Tenant but with a business interest in
Tenant, acceptable to Landlord, which guaranty shall be in a form satisfactory
to Landlord.  (g) Force Majeure. If by reason of strikes or other labor
disputes, fire or other casualty (or reasonable delays in adjustment of
insurance), accidents, orders or regulations of any Federal, State, County or
Municipal authority, or any other cause beyond Landlord’s reasonable control,
Landlord is unable to furnish or is delayed in furnishing any utility or service
required to be furnished by Landlord under the provisions of this Lease or is
unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements, or
is unable to fulfill or is delayed in fulfilling any of Landlord’s other
obligations under this Lease, no such inability or delay shall constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Fixed Rent, or relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Landlord or its
agents, by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise. (h) Financial Statements.
 Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective Mortgage or
purchaser reasonably requested financial information; (i) Authority.  Tenant
represents and warrants that (a) Tenant is duly organized,








8







--------------------------------------------------------------------------------

validly existing and legally authorized to do business in the Commonwealth of
Pennsylvania, and (b) the persons executing this Lease are duly authorized to
execute and deliver this Lease on behalf of Tenant; (j) Attorneys’ Fees.  In
connection with any litigation arising out of this Lease, the prevailing party,
Landlord or Tenant, shall be entitled to recover all costs incurred, including
reasonable attorneys’ fees; (k) NAIC Number.  Tenant acknowledges and agrees
that its NAIC Number is _______.




27.

CONSENT TO JURISDICTION.  Tenant hereby consents to the exclusive jurisdiction
of the state courts located in Montgomery   and Delaware County and to the
federal courts located in the Eastern District of Pennsylvania.




28.

OFAC. Tenant represents, warrants and covenants that neither Tenant nor any of
its partners, officers, directors, members or shareholders (i) is listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L. No.
101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The Cuban
Democracy Act, 22 U.S.C. §§ 60­01-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et. seq.).




29.

RENEWAL.  Provided Tenant is neither in default at the time of exercise nor has
Tenant ever been in default (irrespective of the fact that Tenant cured such
default) of any monetary obligations under this Lease more than twice during the
Term and such monetary default aggregates in excess of $21,917.88, and Tenant is
fully occupying the Premises and the Lease is in full force and effect, Tenant
shall have the right to renew this Lease for one (1) term of five (5) years
 beyond the end of the initial Term ( "Renewal Term").  Tenant shall furnish
written notice of intent to renew nine (9) months prior to the expiration of the
applicable Term, failing which, such renewal right shall be deemed waived; time
being of the essence.  The terms and conditions of this Lease during each
Renewal Term shall remain unchanged except that the annual Fixed Rent for each
Renewal Term shall be the greater of (i) the Fixed Rent for the term expiring,
and (ii) Fair Market Rent (as such term is hereinafter defined).   Anything
herein contained to the contrary notwithstanding, Tenant shall have no right to
renew the term hereof other than or beyond the one (1) term of five (5) years
  hereinabove described.  It shall be a condition of such Renewal Term that
Landlord and Tenant shall have executed, not less than six (6) months prior to
the expiration of the then expiring term hereof, an appropriate amendment to
this Lease, in form and content satisfactory to each of them,  memorializing the
extension of the term hereof for the next ensuing Renewal Term.




For purposes of this Lease, "Fair Market Rent and Terms" shall mean the base
rent and Lease terms including free rent and improvement allowances, for
comparable space.  In determining the Fair Market Rent, Landlord, Tenant and any
appraiser shall take into account applicable measurement and the loss factors,
applicable lengths of lease term, differences in size of the space demised, the
location of the Building and comparable buildings, amenities in the Building and
comparable buildings, the ages of the Building and comparable buildings,
differences in base years or stop amounts for operating expenses and tax
escalations and other factors normally taken into account in determining Fair
Market Rent.  The Fair Market Rent shall reflect the level of improvement made
or to be made by Landlord to the space and the Recognized Expenses and Taxes
under this Lease.  If Landlord and Tenant cannot agree on the Fair Market Rent,
the Fair Market Rent shall be established by the following procedure: (1) Tenant
and Landlord shall agree on a single MAI certified appraiser who shall have a
minimum of ten (10) years experience in real estate leasing in the market in
which the Premises is located, (2) Landlord and Tenant shall each notify the
other (but not the appraiser), of its determination of such Fair Market Rent and
the reasons therefor, (3) during the next seven (7) days both Landlord and
Tenant shall prepare a written critique of the other’s determination and shall
deliver it to the other party, (4) on the tenth (10th) day following delivery of
the critiques to each other, Landlord’s and Tenant’s determinations and
critiques (as originally submitted to the other party, with no modifications
whatsoever) shall be submitted to the appraiser, who shall decide whether
Landlord’s or Tenant’s determination of Fair Market Rent is more correct.  The
determinations so chosen shall be the Fair Market Rent.  The appraiser shall not
be empowered to choose any number other than the Landlord’s or Tenant’s.  The
fees of the appraiser shall be paid by the non-prevailing party.




30.

PORTFOLIO EXPANSION.  Tenant may notify Landlord at any time during the
Extension Term that Tenant desires to lease additional space within the
portfolio of properties owned or controlled by Landlord,








9







--------------------------------------------------------------------------------

Brandywine Realty Trust or any affiliate thereof (“BRT Portfolio”) in the thirty
(30) mile geographic region surrounding the Building, which additional space
must represent an expansion of at least 130% from the Premises on a square foot
basis.  Subject to Tenant not being in default, nor Tenant ever having been in
default under this Lease, Landlord shall then notify Tenant with regard to space
that is available for lease within the BRT Portfolio that meets the requirements
set forth above, if such space is available, and Landlord shall propose the
basic economic terms upon which Landlord would be prepared to entertain the
negotiation of a new lease for such space.  Provided Landlord and Tenant
negotiate, execute and deliver a lease in good faith for such space containing
terms mutually acceptable to Landlord and Tenant in their sole discretion,
Landlord and Tenant shall terminate this Lease and Tenant shall surrender the
Premises upon the commencement date of the new lease.




31.

EARLY TERMINATION.  Tenant shall have a one-time right to terminate this Lease,
at the end of the 36th month of the Term, provided Tenant (i) is not then in
default, (ii) gives Landlord not less than nine (9) months prior written notice,
and (iii) pays to Landlord, at the time of said notice, an amount equal to the
unamortized cost of the transaction, amortized at 12% interest (“Termination
Payment”).  The unamortized cost will be calculated by submitting to Tenant an
amortization schedule (Exhibit "E") of those specific costs (brokerage fees and
contractor’s invoices) to complete Landlord's Work.  Failure to provide written
notice and payment within the prescribed time frame will be considered by
Landlord, without the necessity of additional notice, as a waiver of this right
to terminate.  Tenant acknowledges and agrees that the Termination Payment is
not a penalty and is fair and reasonable compensation to Landlord for the loss
of expected rentals from Tenant over the remainder of the scheduled term.

























IN WITNESS WHEREOF, the parties hereto have executed this Lease, under Seal, the
day and year first above written.




WITNESS:

 

LANDLORD:

 

 

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

 

By:

Brandywine Realty Trust,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

//SIGNED//Phillip M. Schenkel

 

 

 

Name:

Phillip M. Shenkel

 

 

 

Title:

Regional Vice President

 

 

 

 

 

ATTEST:

 

TENANT:

 

 

 

CLINFORCE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

//SIGNED//Tony Sims 7/27/06

 Name:

 

 

Name:

Tony Sims

 Title:

Secretary

 

Title:

President

 

 

 

 

 













IF THIS LEASE IS NOT SIGNED BY TENANT BY JULY 31, 2006,   IT WILL AUTOMATICALLY
BECOME NULL AND VOID.








10







--------------------------------------------------------------------------------

EXHIBIT "A"

SPACE PLAN (SP1)

May 17, 2006

By: CMA Architects

[cross1059002.gif] [cross1059002.gif]




















--------------------------------------------------------------------------------

EXHIBIT "B"




Tenant: ClinForce, Inc.

Premises: Suite 200, 321 Norristown Rd., Ambler, PA

Square Footage: 4,739







CONFIRMATION OF LEASE TERM







THIS MEMORANDUM is made as of the ___ day of _________,  2006, between
BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, with an
office at 555 East Lancaster Ave., Suite 100, Radnor PA 19087 ("Landlord") and
CLINFORCE, INC. with its principal place of business at 4815 Emperor Blvd.,
Durham, NC 27713 ("Tenant"), who entered into a lease dated for reference
purposes as of ___________ __, 2006, covering certain premises located at  Suite
200, 321 Norristown Rd., Ambler, PA.  All capitalized terms, if not defined
herein, shall be defined as they are defined in the Lease.




1.

The Parties to this Memorandum hereby agree that the date of ______________,
2006 is the "Commencement Date" of the Term and the date ___________________ is
the expiration date of the Lease.




2.

Tenant hereby confirms the following:




(a)

That it has accepted possession of the Premises pursuant to the terms of the
Lease;




(b)

That the improvements, including the Landlord Work, required to be furnished
according to the Lease by Landlord have been substantially completed;




(c)

That Landlord has fulfilled all of its duties of an inducement nature or is
otherwise set forth in the Lease;




(d)

That there are no offsets or credits against rentals, and the $7,305.96 Security
Deposit has been paid as provided in the Lease;




(e)

That there is no default by Landlord or Tenant under the Lease and the Lease is
in full force and effect.




3.

        Landlord hereby confirms to Tenant that its Building Number is 125 and
its Lease Number is _______.  This information must accompany each Rent check or
wire payment.




4.

Tenant’s Notice Address is:

Tenant’s Billing Address is:




 

ClinForce, Inc.

 

 

 

4815 Emperor Blvd.

 

 

 

Durham, NC 27713

 

 

 

Attn: Maria Phillips

 

Attn:

 

 

Phone No.

 

 

Phone No.:

 

 

Fax No.

 

 

Fax No.:

 

 

E-mail:

 

 

E-mail:

 




5.

This Memorandum, each and all of the provisions hereof, shall inure to the
benefit, or bind, as the














--------------------------------------------------------------------------------

case may require, the parties hereto, and their respective successors and
assigns, subject to the restrictions upon assignment and subletting contained in
the Lease.




 

 

 

 

WITNESS:

 

LANDLORD:

 

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

By:

Brandywine Realty Trust,

 

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

CLINFORCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 














--------------------------------------------------------------------------------

EXHIBIT “C”




OFFICE CLEANING SPECIFICATIONS

DAILY

Empty Trash and Recycle

Remove Spots/Spills from Carpet

Remove Visible Debris/Litter from Carpet

Spot Clean Desks and Tables

Straighten Chair – Furniture

Turn Off Lights

WEEKLY

Dust Desks and Computer Monitors

Vacuum Carpet

Clean Wastebaskets

Clean Light Fixtures and Vents

Clean Telephones

Clean Walls, Switch Plates and Baseboards

Dust File Cabinets, Partitions and Bookshelves

Clean Chairs

Clean Doors

Clean Tables

Dust Pictures and Surfaces Over 5’

Dust Window Sills, Ledges and Radiators

Spot Clean Side Light Glass




RESTROOM CLEANING SPECIFICIATIONS

DAILY

Sinks

Floors

Counters

Trash Receptacle

Toilet/Urinals

Dispensers

Door

Spot Clean Walls

Spot Clean Partitions




WEEKLY

Dust Lights

Dust Surfaces Over 5’

Ceiling Vents

Clean Walls

Clean Partitions




FLOOR CARE SPECIFICIATIONS




DAILY

Spot Clean Carpet

WEEKLY

Burnish Polished Surfaces




MONTHLY

Machine Scrub Restroom Floors

Scrub and Recoat Copy Room Floors

Scrub and Recoat Kitchenette Floors




ONCE EVERY FOUR MONTHS

Shampoo Conference Room Carpets

YEARLY

Strip and Refinish all vinyl tile







THESE SPECIFICATIONS ARE SUBJECT TO CHANGE WITHOUT NOTICE.

THE COST FOR ANY CLEANING OVER AND ABOVE THE STANDARD CLEANING SPECIFICATIONS IS
TO BE BORNE BY THE TENANT














--------------------------------------------------------------------------------










EXHIBIT "D"




BUILDING RULES AND REGULATIONS







Landlord reserves the right to rescind any of these rules and make such other
and further rules and regulations as in the judgment of Landlord shall from time
to time be needed for the safety, protection, care and cleanliness of the
Project, the operations thereof, the preservation of good order therein and the
protection and comfort of its tenants, their agents, employees and invitees,
which rules when made and notice thereof given to Tenant shall be binding upon
him, her or it in a like manner as if originally prescribed.  




1.

Sidewalks, entrances, passages, elevators, vestibules, stairways, corridors,
halls, lobby and any other part of the Building shall not be obstructed or
encumbered by any Tenant or used for any purpose other than ingress or egress to
and from each tenant's premises.  Landlord shall have the right to control and
operate the common portions of the Building and exterior facilities furnished
for common use of the tenants (such as the eating, smoking, and parking areas)
in such a manner as Landlord deems appropriate.




2.

No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord.  All drapes, or window
blinds, must be of a quality, type and design, color and attached in a manner
approved by Landlord.




3.

No showcases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, or placed in hallways or vestibules without
prior written consent of Landlord.




4.

Restrooms and other plumbing fixtures shall not be used for any purposes other
than those for which they were constructed and no debris, rubbish, rags or other
substances shall be thrown therein.  Only standard toilet tissue may be flushed
in commodes.  All damage resulting from any misuse of these fixtures shall be
the responsibility of the tenant who, or whose employees, agents, visitors,
clients, or licensees shall have caused same.




5.

No tenant, without the prior consent of Landlord, shall mark, paint, drill into,
bore, cut or string wires or in any way deface any part of the Premises or the
Building of which they form a part except for the reasonable hanging of
decorative or instructional materials on the walls of the Premises.




6.

Tenants shall not construct or maintain, use or operate in any part of the
project any electrical device, wiring or other apparatus in connection with a
loud speaker system or other sound/communication system which may be heard
outside the Premises.  Any such communication system to be installed within the
Premises shall require prior written approval of Landlord.




7.

No mopeds, skateboards, scooters or other vehicles and no animals, birds or
other pets of any kind shall be brought into or kept in or about the Building
other than a service animal performing a specified task.




8.

No tenant shall cause or permit any unusual or objectionable odors to be
produced upon or permeate from its premises.  




9.

No space in the Building shall be used for the manufacture of goods for sale in
the ordinary course of business, or for sale at auction of merchandise, goods or
property of any kind.




10.

No tenant, or employees of tenant, shall make any unseemly or disturbing noises
or disturb or interfere with the occupants of this or neighboring buildings or
residences by voice, musical instrument, radio, talking machines, or in any way.
 All passage through the Building's hallways, elevators, and main lobby shall be
conducted in a quiet, business-like manner.  Skateboarding, rollerblading and
rollerskating shall not be permitted in the Building or in the common areas of
the Project.




11.

No tenant shall throw anything out of the doors, windows, or down corridors or
stairs of the Building.




12.

Tenant shall not place, install or operate on the Premises or in any part of the
Project, any engine, stove or machinery or conduct mechanical operations or cook
thereon or therein (except for coffee machine, microwave oven, toasters and/or
vending machine), or place or use in or about the Premises or Project any
explosives, gasoline, kerosene oil, acids, caustics or any other flammable,
explosive, or hazardous material without prior written consent of Landlord.




13.

No smoking is permitted in the Building, including but not limited to the
Premises, rest rooms, hallways, elevators, stairs, lobby, exit and entrances
vestibules, sidewalks, parking lot area except for the designated exterior
smoking area.  All cigarette ashes and butts are to be deposited in the
containers provided for same, and not disposed of on sidewalks, parking lot
areas, or toilets within the Building rest rooms.

















--------------------------------------------------------------------------------

14.

Tenants are not to install any additional locks or bolts of any kind upon any
door or window of the Building without prior written consent of Landlord.  Each
tenant must, upon the termination of tenancy, return to the Landlord all keys
for the Premises, either furnished to or otherwise procured by such tenant, and
all security access cards to the Building.




15.

All doors to hallways and corridors shall be kept closed during business hours
except as they may be used for ingress or egress.




16.

Tenant shall not use the name of the Building, Project or Landlord in any way in
connection with his business except as the address thereof.  Landlord shall also
have the right to prohibit any advertising by tenant, which, in its sole
opinion, tends to impair the reputation of the Building or its desirability as a
building for offices, and upon written notice from Landlord, tenant shall
refrain from or discontinue such advertising.




17.

Tenants must be responsible for all security access cards issued to them, and to
secure the return of same from any employee terminating employment with them.
 Lost cards shall cost $35.00 per card to replace.  No person/company other than
Building tenants and/or their employees may have security access cards unless
Landlord grants prior written approval.




18.

All deliveries by vendors, couriers, clients, employees or visitors to the
Building which involve the use of a hand cart, hand truck, or other heavy
equipment or device must be made via the Freight Elevator, if such Freight
Elevator exists in the Building.  Tenant shall be responsible to Landlord for
any loss or damage resulting from any deliveries made by or for tenant to the
Building.  Tenant shall procure and deliver a certificate of insurance from
tenant’s movers which certificate shall name Landlord as an additional insured.




19.

Landlord reserves the right to inspect all freight to be brought into the
Building, and to exclude from the Building all freight or other material which
violates any of these rules and regulations.




20.

Tenant will refer all contractors, contractor's representatives and installation
technicians, rendering any service on or to the premises for tenant, to Landlord
for Landlord's approval and supervision before performance of any contractual
service or access to Building.  This provision shall apply to all work performed
in the Building including installation of telephones, telegraph equipment,
electrical devices and attachments and installations of any nature affecting
floors, walls, woodwork, trim, windows, ceilings, equipment or any other
physical portion of the Building.  Landlord reserves right to require that all
agents of contractors/vendors sign in and out of the Building.




21.

Landlord reserves the right to exclude from the Building at all times any person
who is not known or does not properly identify himself to Landlord's management
or security personnel.




22.

Landlord may require, at its sole option, all persons entering the Building
after 6 PM or before 7 AM, Monday through Friday and at any time on Holidays,
Saturdays and Sundays, to register at the time they enter and at the time they
leave the Building.




23.

No space within the Building, or in the common areas such as the parking lot,
may be used at any time for the purpose of lodging, sleeping, or for any immoral
or illegal purposes.




24.

No employees or invitees of tenant shall use the hallways, stairs, lobby, or
other common areas of the Building as lounging areas during "breaks" or during
lunch periods.




25.

No canvassing, soliciting or peddling is permitted in the Building or its common
areas by tenants, their employees, or other persons.




26.

No mats, trash, or other objects shall be placed in the public corridors,
hallways, stairs, or other common areas of the Building.




27.

Tenant must place all recyclable items of cans, bottles, plastic and office
recyclable paper in appropriate containers provided by Landlord in each tenant's
space.  Removal of these recyclable items will be by Landlord's janitorial
personnel.




28.

Landlord does not maintain suite finishes which are non-standard, such as
kitchens, bathrooms, wallpaper, special lights, etc.  However, should the need
arise for repair of items not maintained by Landlord, Landlord at its sole
option, may arrange for the work to be done at tenant's expense.




29.

Drapes installed by tenant, which are visible from the exterior of the Building,
must be cleaned by Tenant, at its own expense, at least once a year.




30.

No pictures, signage, advertising, decals, banners, etc. are permitted to be
placed in or on windows in such a manner as they are visible from the exterior,
without the prior written consent of Landlord.




31.

Tenant or tenant's employees are prohibited at any time from eating or drinking
in hallways, elevators, rest rooms, lobby or lobby vestibules.














--------------------------------------------------------------------------------




32.

Tenant shall be responsible to Landlord for any acts of vandalism performed in
the Building by its employees, agents, invitees or visitors.




33.

No tenant shall permit the visit to its Premises of persons in such numbers or
under such conditions as to interfere with the use and enjoyment of the
entrances, hallways, elevators, lobby or other public portions or facilities of
the Building and exterior common areas by other tenants.




34.

Landlord's employees shall not perform any work or do anything outside of their
regular duties unless under special instructions from Landlord.  Requests for
such requirements must be submitted in writing to Landlord.




35.

Tenant agrees that neither tenant nor its agents, employees, licensees or
invitees will interfere in any manner with the installation and/or maintenance
of the heating, air conditioning and ventilation facilities and equipment.




36.

Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from tenant's area or common areas of the Project
regardless of whether such loss occurs when area is locked against entry or not.




37.

Landlord will not permit entrance to tenant's Premises by use of pass key
controlled by Landlord, to any person at any time without written permission of
tenant, except employees, contractors or service personnel supervised or
employed by Landlord.




38.

Tenant and its agents, employees and invitees shall observe and comply with the
driving and parking signs and markers on the Building grounds and surrounding
areas.




39.

Tenant and its employees, invitees, agents, etc. shall not enter other separate
tenants' hallways, restrooms or premises unless they have received prior
approval from Landlord's management.




40.

Tenant shall not use or permit the use of any portion of the Premises for
outdoor storage.







***********












